        Case 2:19-cr-00111-APG-NJK Document 45 Filed 08/20/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:19-cr-00111-APG-NJK
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     VONCEL TATE,
 7
                   Defendant.
 8
 9
10          Based on the pending Stipulation of counsel, and good cause appearing,
11   IT IS THERFORE ORDERED that the sentencing hearing currently scheduled for
12   Wednesday, September 22, 2021 at 2:00 p.m., be vacated and continued to October 6,
13   2021, at 2:30 p.m. in LV Courtroom 6C.
14
            DATED this 19th day of August 2021.
15
                                                                           ___
16
                                                UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
